Case 0:17-cv-61508-RLR Document 141 Entered on FLSD Docket 02/03/2020 PageHH
                                                                           1 of 8
                Case: 18-15092 Date Filed:
                                     (1 of 2)
                                           02/03/2020 Page: 1 of 1
                                                                                       Feb 3, 2020
                            UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT                                                     MIAMI

                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303

  David J. Smith                                                                      For rules and forms visit
  Clerk of Court                                                                      www.ca11.uscourts.gov


                                          February 03, 2020

   Clerk - Southern District of Florida
   U.S. District Court
   400 N MIAMI AVE
   MIAMI, FL 33128-1810

   Appeal Number: 18-15092-EE
   Case Style: Juan Salvador v. Brico, LLC, et al
   District Court Docket No: 0:17-cv-61508-RLR

   A copy of this letter, and the judgment form if noted above, but not a copy of the court's
   decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
   was previously forwarded to counsel and pro se parties on the date it was issued.

   The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
   was previously provided on the date of issuance.

   Sincerely,

   DAVID J. SMITH, Clerk of Court

   Reply to: Lois Tunstall
   Phone #: (404) 335-6191

   Enclosure(s)
                                                                       MDT-1 Letter Issuing Mandate
Case 0:17-cv-61508-RLR Document 141 Entered on FLSD Docket 02/03/2020 Page 2 of 8
                Case: 18-15092 Date Filed:
                                     (2 of 2)
                                           02/03/2020 Page: 1 of 1


                             UNITED STATES COURT OF APPEALS
                                   For the Eleventh Circuit
                                       ______________

                                            No. 18-15092
                                           ______________

                                       District Court Docket No.
                                         0:17-cv-61508-RLR

   JUAN CARLOS SALVADOR,

                                                      Plaintiff - Appellant,

   versus

   BRICO, LLC,
   d.b.a. Autobuy,
   ANTHONY G. MAIDA,
   MARK A. MAIDA,

                                               Defendants - Appellees.
                         __________________________________________

                         Appeal from the United States District Court for the
                                    Southern District of Florida
                         __________________________________________

                                             JUDGMENT

   It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
   entered as the judgment of this Court.

                                      Entered: January 03, 2020
                           For the Court: DAVID J. SMITH, Clerk of Court
                                           By: Jeff R. Patch




  ISSUED AS MANDATE 02/03/2020
Case 0:17-cv-61508-RLR Document 141 Entered on FLSD Docket 02/03/2020 Page 3 of 8
                Case: 18-15092 Date Filed: 01/03/2020 Page: 1 of 6


                                                            [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 18-15092
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 0:17-cv-61508-RLR



  JUAN CARLOS SALVADOR,

                                                               Plaintiff-Appellant,


                                      versus


  BRICO, LLC, et al.

                                                            Defendants-Appellees.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                 (January 3, 2020)

  Before JORDAN, BRANCH, and TJOFLAT, Circuit Judges.

  PER CURIAM:
Case 0:17-cv-61508-RLR Document 141 Entered on FLSD Docket 02/03/2020 Page 4 of 8
                Case: 18-15092 Date Filed: 01/03/2020 Page: 2 of 6




         Juan Salvador appeals the district court’s denial in part of deposition costs

  following settlement in Salvador’s underlying Fair Labor Standards Act (“FLSA”)

  action against his former employer, appellee Brico, LLC (hereinafter, “Brico”).

  Following the $6,142.14 settlement, the district court entered an order denying

  Salvador’s request to be reimbursed for the costs of nine depositions

  (approximately $2,500) and granting all other requested costs without comment

  ($1,148). Salvador subsequently moved for reconsideration of the district court’s

  order. The district court reconsidered its prior order and granted it in part,

  awarding costs as to one of the witnesses’ deposition, reasoning that it was the only

  deposition taken for the purpose of summary judgment, but denied again the other

  deposition costs. Salvador timely appealed.

         On appeal, Salvador contends that the district court abused its discretion in

  determining that certain depositions Salavador conducted were not necessarily

  obtained for use in the case—thus, the court did not tax Brico for the costs of those

  depositions. Upon a review of Salvador’s brief, 1 the record, and the district court’s

  orders, we affirm.




         1
           We note that Brico did not file a brief in this case. See 11th Cir. R. 42-2(f) (“When an
  appellee fails to file a brief by the due date. . . the appeal will be submitted to the court for
  decision without further delay.”).
                                                  2
Case 0:17-cv-61508-RLR Document 141 Entered on FLSD Docket 02/03/2020 Page 5 of 8
                Case: 18-15092 Date Filed: 01/03/2020 Page: 3 of 6


                             I.    STANDARD OF REVIEW

        We review taxation of deposition costs for abuse of discretion. U.S.

  E.E.O.C. v. W&O, Inc., 213 F.3d 600, 621 (11th Cir. 2000). “The question of

  whether the costs for a deposition are taxable depends on the factual question of

  whether the deposition was wholly or partially ‘necessarily obtained for use in the

  case.’” Id. at 620-21 (citing Newman v. A.E. Staley Mfg. Co., 648 F.2d 330, 337

  (5th Cir. Unit B 1981)).

         “An abuse of discretion occurs if the judge fails to apply the proper legal

  standard or to follow proper procedures in making the determination, or bases an

  award [or a denial] upon findings of fact that are clearly erroneous.” United States

  v. Shaygan, 652 F.3d 1297, 1310 (11th Cir. 2011)

         “[W]here the trial court denies the prevailing party its costs, the court must

  give a reason for its denial of costs so that the appellate court may have some basis

  upon which to determine if the trial court acted within its discretionary power.”

  Head v. Medford, 62 F.3d 351, 354 (11th Cir. 1995) (quoting Gilchrist v. Bolger,

  733 F.2d 1551, 1557 (11th Cir. 1984)) (emphasis in original).

                                   II.    DISCUSSION

        Federal Rule of Civil Procedure Rule 54(d)(1) establishes that “costs—other

  than attorney’s fees—should be allowed to the prevailing party” unless “. . . a court




                                            3
Case 0:17-cv-61508-RLR Document 141 Entered on FLSD Docket 02/03/2020 Page 6 of 8
                Case: 18-15092 Date Filed: 01/03/2020 Page: 4 of 6


  order provides otherwise.” Taxation of deposition transcripts costs is authorized

  by 28 U.S.C. § 1920(2). 2

         However, simply because taxation of deposition transcript costs is

  authorized does not mean that taxation of such costs is automatic. In W&O, this

  court refused to impose a blanket rule that taxation of deposition costs is warranted

  solely because the deponent was on the losing party’s witness list. See W&O, 213

  F.3d at 621. Rather, the choice whether to award taxation of deposition costs is

  left to the district court’s discretion. Id. (“[d]epositions for these witnesses may be

  taxable, in the discretion of the district court.”) (emphasis added).

         Salvador argues that the district court committed reversible error by not

  taxing the deposition costs of nine witnesses who were listed on Brico’s initial

  disclosure list. Salvador asserts that Brico’s mere inclusion of those witnesses on

  the trial witness list made their depositions “necessary” and thus the costs

  recoverable.

         The district court disagreed. After approving the settlement, which, in part,

  stated that “[Salvador’s] counsel’s attorney’s fees and costs [will be] determined

  by the [c]ourt,” the district court found that

         [Salvador] has not shown that the deposition transcripts were
         necessary [sic] obtained for use in this case. . . . The facts in this case

         2
           “A judge or clerk of any court of the United States may tax as costs . . . [f]ees for
  printed or electronically recorded transcripts necessarily obtained for use in the case.” 28 U.S.C.
  § 1920(2).
                                                   4
Case 0:17-cv-61508-RLR Document 141 Entered on FLSD Docket 02/03/2020 Page 7 of 8
                Case: 18-15092 Date Filed: 01/03/2020 Page: 5 of 6


         were, for the most part, undisputed. The parameters of Plaintiff’s job
         were known to all parties. The parties’ disagreement in this case was
         focused on a legal question—whether Plaintiff was exempt from the
         [FLSA].

         In the subsequent order denying Salvador’s motion for reconsideration, the

  court further explained its rationale:

         When the Court compares the amount at issue in this case
         [approximately $6,000] with the amount of litigation costs generated
         by Plaintiff [approximately $45,000],3 and when the Court considers
         the history of counsel’s litigation conduct, together with the reality
         that this case was, ultimately, decided through the Court’s legal ruling
         on FLSA exemptions, the Court concludes that [those deposition
         costs] were not incurred for the purpose of summary judgment or
         trial—with one exception.4

         (emphasis added).

         Although Salvador has made various arguments quarrelling with the district

  court’s reasoning, he has not presented a compelling claim showing an abuse of

  discretion. Here, in their settlement, the parties agreed that “[Salvador’s] counsel’s

  attorney’s fees and costs [will be] determined by the [c]ourt.” The court, in its

  initial order, provided a clear rationale to deny costs by determining that the nine

  depositions were not “necessarily obtained” because the “facts in this case were,


         3
            Salvador’s motion for attorney’s fees (approximately $45,000) is currently pending
  before the district court and is not at issue in this appeal. The district court stayed that matter
  pending the outcome of the appeal.
          4
            In looking to see whether any of the nine depositions were incurred for the purpose of
  summary judgment or trial—and finding that, indeed, one of the depositions was taken for the
  purpose of summary judgment, thus taxation was warranted—the district court engaged in
  precisely the analysis and framework espoused by this court in W&O to determine if a deposition
  was “wholly or partially ‘necessarily obtained for use in the case.’” 213 F.3d at 621.
                                                  5
Case 0:17-cv-61508-RLR Document 141 Entered on FLSD Docket 02/03/2020 Page 8 of 8
                Case: 18-15092 Date Filed: 01/03/2020 Page: 6 of 6


  for the most part, undisputed.” The court, in its subsequent order, further reasoned

  that the attorneys’ unprofessionalism, historical litigation conduct, and current

  “vexatious” litigation—combined with the proportionality of costs compared to the

  amount at issue—weighed against awarding the deposition costs and supported the

  finding that “[Salvador’s deposition] costs were not incurred for the purpose of

  summary judgment or trial.”

        The district court’s findings are not clearly erroneous as they are supported

  by the record. Thus, the district court acted properly in exercising its discretion to

  deny taxation of deposition costs when it determined that because the depositions

  were not incurred for use in summary judgment or trial they were not necessarily

  obtained for use in the case. See W&O, 213 F.3d at 621. The court further acted

  properly, as required, by explaining its rationale for denying in part the requested

  deposition costs. See Medford, 62 F.3d at 354. Although Salvador disagrees with

  the district court’s factual finding that the depositions in question were not

  necessarily obtained for use in this case, he has failed to show that this factual

  finding was clearly erroneous. Accordingly, the district court did not abuse its

  discretion in denying, in part, the motion for costs. We affirm.

         AFFIRMED




                                             6
